Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND BORROWING BASE REDETERMINATION AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND BORROWING BASE REDETERMINATION
AGREEMENT (this “Agreement”), dated as of June 18, 2020 (the “Effective Date”)
is among TALOS ENERGY INC., a Delaware corporation (“Holdings”), TALOS
PRODUCTION INC., a Delaware corporation (as successor-by-conversion to Talos
Production LLC, a Delaware limited liability company) and a direct or indirect
Subsidiary of Holdings (the “Borrower”), each other Credit Party, JPMORGAN CHASE
BANK, N.A., as the Administrative Agent (the “Administrative Agent”), the
Swingline Lender, and the Lenders that are party hereto.

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
May 10, 2018, among Holdings, the Borrower, the Administrative Agent, the
Swingline Lender, the Issuing Banks, the Lenders party thereto, and the other
Persons from time to time party thereto (as amended by that certain Joinder,
First Amendment to Credit Agreement, and Borrowing Base Redetermination
Agreement, dated as of July 3, 2019, and as further amended by that certain
Joinder, Commitment Increase Agreement, Second Amendment to Credit Agreement,
Borrowing Base Redetermination Agreement, and Amendment to Other Credit
Documents, dated as of December 10, 2019, and as further amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has notified the Administrative Agent and the Lenders
under the Credit Agreement that the Borrower, as buyer, Castex Energy Partners,
LLC, a Delaware limited liability company and Castex Offshore, Inc., a Texas
corporation, collectively as sellers (“Sellers”), and, solely with respect to
the limited obligations set forth therein, Holdings have entered into that
certain Purchase and Sale Agreement executed on June 18, 2020 (the “Castex
PSA”), pursuant to which the Borrower will acquire certain Oil and Gas
Properties from Sellers (the acquisition transaction contemplated therein, the
“Castex Acquisition”);

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it intends to consummate the Castex Acquisition on or before (i) August 31, 2020
(or such later date as agreed to by the Administrative Agent in its reasonable
discretion) and (ii) the date on which the Castex Acquisition is terminated
(whether in accordance with the Castex PSA, or otherwise) or otherwise abandoned
(the earlier of such dates in clause (i) and (ii), herein “Castex Acquisition
Outside Date”);

WHEREAS, in connection with the Castex Acquisition, the Borrower has provided to
the Administrative Agent and the Lenders a reserve report dated as of April 1,
2020, with respect to the Oil and Gas Properties to be acquired pursuant to the
Castex Acquisition (the “Castex Acquisition Reserve Report”);

WHEREAS, in addition to the Castex Acquisition Reserve Report, the Borrower has
provided the necessary reserve report information (the “Spring 2020 Reserve
Report”) for the Administrative Agent and the Lenders to complete the spring
2020 Scheduled Redetermination of the Borrowing Base and, after reviewing the
Castex Acquisition Reserve Report together with the Spring 2020 Reserve Report,
the Administrative Agent and the Lenders have recommended reducing the Borrowing
Base from $1,150,000,000 to $985,000,000;

 

1



--------------------------------------------------------------------------------

WHEREAS, each of Holdings and the Borrower desires to amend the Credit Agreement
on the terms and subject to the conditions set forth herein; and

WHEREAS, Section 13.1 of the Credit Agreement provides that Holdings, the
Borrower and the Majority Lenders may amend the Credit Agreement and the other
Credit Documents in accordance with the provisions thereof, and Section 13.1(x)
requires the consent of the Required Lenders to decrease the Borrowing Base;

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Agreement, each
capitalized term used in this Agreement has the meaning assigned to such term in
the Credit Agreement.

SECTION 2. Reduction of the Borrowing Base.

(a) The Borrower and the Lenders agree that (i) on and as of the Effective Date
the Borrowing Base shall be reduced from $1,150,000,000 to $985,000,000, (ii) if
the Castex Acquisition has not been consummated on or before the Castex
Acquisition Outside Date, then on and as of the first day immediately subsequent
to the Castex Acquisition Outside Date the Borrowing Base shall be reduced by an
amount determined by the Administrative Agent and approved by the Required
Lenders not to exceed $60,000,000, and (iii) the Borrowing Base, as reduced by
the foregoing clause (i) and, if applicable, clause (ii), shall remain in effect
until such time as the Borrowing Base is otherwise redetermined or adjusted
pursuant to the terms of the Credit Agreement.

(b) Both Holdings and the Borrower, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to Section 2(a) (including, if applicable, clause (ii))
hereof shall constitute the regularly Scheduled Redetermination of the Borrowing
Base for the spring of 2020 and shall not constitute an interim redetermination
of the Borrowing Base pursuant to Section 2.14 of the Credit Agreement.

SECTION 3. Amendments to Credit Agreement. On the Effective Date, the Credit
Agreement is hereby amended as follows:

(a) Section 1.1 is hereby amended by inserting the following defined terms where
alphabetically appropriate:

(i) “Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

2

- Third Amendment -



--------------------------------------------------------------------------------

(ii) “Ancillary Document” has the meaning assigned to it in Section 13.9.

(iii) “Availability Cap” means, as of the date of any Credit Event occurring
after the Third Amendment Effective Date, an amount equal to: (a) until the
earlier of (x) the Castex Acquisition has been consummated (or, upon application
of the proceeds of the applicable Borrowing, the Castex Acquisition will be
consummated) and all Castex Acquisition Conditions have been satisfied (or on
the same date as the applicable Borrowing, will be satisfied), and (y) the
Castex Acquisition Outside Date, the Borrowing Base in effect on such date less
$85,000,000 (unless a lesser reduction amount is approved by the Required
Lenders); and (b) from and after the earlier of (x) the Castex Acquisition has
been consummated (or, upon application of the proceeds of the applicable
Borrowing, the Castex Acquisition will be consummated) and all Castex
Acquisition Conditions have been satisfied (or on the same date as the
applicable Borrowing, will be satisfied), and (y) the Castex Acquisition Outside
Date, the Borrowing Base in effect on such date less $25,000,000 (unless a
lesser reduction amount is approved by the Required Lenders).

(iv) “Castex Acquisition” means that certain acquisition consummated pursuant to
the terms of the Castex PSA.

(v) “Castex Acquisition Conditions” means each of the following conditions in
connection with the consummation of the Castex Acquisition:

(a) Acquisition Certificate. The Administrative Agent shall have received a
certificate, reasonably satisfactory to the Administrative Agent in all
respects, of an Authorized Officer of the Borrower (i) certifying that the
Castex Acquisition shall constitute a Permitted Acquisition, (ii) certifying
that the Borrower has acquired (or with the proceeds of the applicable Borrowing
shall acquire) all or substantially all, but in any event not less than 95% of
the PV-10, of the Oil and Gas Properties included in the Castex Acquisition
Reserve Report, all conditions to the obligations of the parties set forth in
the Castex PSA shall have been satisfied or waived (or with the application of
the proceeds of the applicable Borrowing shall be satisfied or waived), and no
provision thereof shall have been waived, amended, supplemented or otherwise
modified to the extent such waiver, amendment, supplement or other modification
would reasonably be expected to materially adversely affect the Administrative
Agent, the Collateral Agent or the Lenders (except as otherwise agreed by the
Administrative Agent, the Collateral Agent and the Lenders), (iii) identifying
the Oil and Gas Properties that have not been acquired pursuant to the Castex
PSA, (iv) attaching lien releases delivered in connection with the Castex PSA
(or certifying that the assets subject to the Castex PSA were not, prior to the
Castex Acquisition, subject to any liens), (v) certifying as to the final
purchase price paid under the Castex PSA after giving effect to all adjustments
as of the closing date for such acquisition, and specifying, by category, the
amount of such adjustment, (vi) certifying that attached

 

3

- Third Amendment -



--------------------------------------------------------------------------------

thereto are true and complete executed copies of the conveyance documents from
the applicable seller to Borrower and (vii) certifying that attached thereto is
a true and complete executed copy of the Castex PSA, together with all
amendments thereto, pursuant to which the Borrower has acquired the applicable
Oil and Gas Properties (or certifying that the previously delivered Castex PSA
has not been amended or modified in any way since the Third Amendment Effective
Date);

(b) Verification of Collateral Coverage. The Borrower shall have delivered to
the Administrative Agent appropriate documentation evidencing that the
Collateral Coverage Minimum is satisfied as of the date of consummation of the
Castex PSA or additional Mortgages, executed and delivered by a duly Authorized
Officer of the applicable Restricted Subsidiary in sufficient counterparts for
the prompt recordation thereof, encumbering Mortgaged Properties that constitute
Borrowing Base Properties evaluated, collectively, in the Castex Acquisition
Reserve Report and the Spring 2020 Reserve Report having a PV-10, together with
the PV-10 of the Mortgaged Properties that remain encumbered by a previously
delivered Mortgage, sufficient to satisfy the Collateral Coverage Minimum;

(c) Legal Opinion. To the extent a new Mortgage is required to be delivered by
clause (b) above, the Borrower shall deliver to the Administrative Agent a
written opinion of local counsel in any jurisdictions where such Mortgage will
be recorded to perfect first priority Liens on any Borrowing Base Properties,
which shall be (i) addressed to the Administrative Agent, the Collateral Agent,
the Lenders and each Issuing Bank and (ii) in form and substance reasonably
satisfactory to the Administrative Agent; and

(d) Title Compliance. The Borrower shall deliver to the Administrative Agent
satisfactory title information with respect to Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries comprising, together with title
information previously delivered to the Administrative Agent, at least 85% of
the PV-10 of all of the Proved Reserves evaluated, collectively, in the Castex
Acquisition Reserve Report and the Spring 2020 Reserve Report.

(vi) “Castex Acquisition Outside Date” means the earlier of (i) August 31, 2020
(or such later date as agreed to by the Administrative Agent in its reasonable
discretion) and (ii) the date on which the Castex Acquisition is terminated
(whether in accordance with the Castex PSA, or otherwise) or otherwise
abandoned.

(vii) “Castex Acquisition Reserve Report” means the reserve report dated as of
April 1, 2020, with respect to the Oil and Gas Properties to be acquired
pursuant to the Castex Acquisition.

 

4

- Third Amendment -



--------------------------------------------------------------------------------

(viii) “Castex PSA” means that certain Purchase and Sale Agreement executed on
June 18, 2020, pursuant to which the Borrower, as buyer, will acquire certain
Oil and Gas Properties from Castex Energy Partners, LLC, a Delaware limited
liability company and Castex Offshore, Inc., a Texas corporation, collectively
as sellers.

(ix) “Electronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

(x) “Excess Cash” means, at any time, the aggregate amount of all cash and
Permitted Investments of the Borrower and the Restricted Subsidiaries (other
than Excluded Cash) in excess of $125,000,000.

(xi) “Excluded Cash” means (a) any cash to be used to pay obligations of the
Borrower and the Restricted Subsidiaries then due and owing to unaffiliated
third parties generally for which the Borrower or any Restricted Subsidiary has
issued checks or has initiated wires or ACH transfers (or will issue checks or
initiate wires or ACH transfers within five (5) Business Days) in order to pay
such obligations and (b) any cash set aside (including cash held in suspense or
trust accounts) (i) to make or pay payroll, employee wage and benefit payments
and trust and fiduciary obligations and similar obligations, (ii) in collateral
accounts with respect to Letters of Credit, (iii) for the payment of taxes of
the Borrower and the Restricted Subsidiaries due and payable within the existing
fiscal quarter, and (iv) for royalty obligations, working interest obligations,
and production payments, in each case owing to third parties.

(xii) “Resolution Authority” means an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

(xiii) “Spring 2020 Reserve Report” means that certain Reserve Report prepared
as of February 7, 2020.

(xiv) “Third Amendment” means the Third Amendment to Credit Agreement and
Borrowing Base Redetermination Agreement, dated as of June 18, 2020, among
Holdings, the Borrower, the Administrative Agent and the other Persons party
thereto.

(xv) “Third Amendment Effective Date” means the “Effective Date” as defined in
the Third Amendment.

(xvi) “UK Financial Institutions” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

5

- Third Amendment -



--------------------------------------------------------------------------------

(xvii) “UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(b) Section 1.1 is hereby amended by amending and restating the following
defined terms in their entirety to read as follows:

(i) “Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

(ii) “Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation, rule or requirement applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

(iii) “Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

(c) Section 1.1 is hereby amended by amending and restating the Borrowing Base
Utilization Grid in the definition of “Applicable Margin” to read as follows:

 

Borrowing Base Utilization Grid

 

Borrowing Base

     X < 25 %      ³ 25 % X      ³ 50 % X      ³ 75 % X     X ³ 90 % 

Utilization Percentage

       < 50 %      < 75 %      < 90 %   

LIBOR Loans

     3.00 %      3.25 %      3.50 %      3.75 %      4.00 % 

ABR Loans

     2.00 %      2.25 %      2.50 %      2.75 %      3.00 % 

Commitment Fee Rate

     0.50 %      0.50 %      0.50 %      0.50 %      0.50 % 

 

6

- Third Amendment -



--------------------------------------------------------------------------------

(d) Section 5.2 is hereby amended to (i) re-letter Section 5.2(c) through
Section 5.2(e) as Section 5.2(d) through Section 5.2(f), respectively, and
(ii) insert the following new Section 5.2(c) where alphanumerically appropriate:

“(c) Repayment of Loans With Excess Cash.

(i) Upon the occurrence of and during the continuation of an Event of Default,
on each Business Day the Borrower shall immediately prepay the Loans with all
Excess Cash.

(ii) Unless required more frequently pursuant to Section 5.2(c)(i), if the
Borrower and its Restricted Subsidiaries have any Excess Cash outstanding on the
last Business Day of any week, the Borrower shall prepay the Loans on such last
Business Day of the week in an amount equal to or greater than the amount of
such Excess Cash.”

(e) Section 7 is hereby amended to insert the following new clauses (d) and (e)
immediately after the existing clause (c):

“(d) No Excess Cash. At the time of each Borrowing and also after giving effect
thereto, the Borrower and the Restricted Subsidiaries, taken as a whole, shall
not have any Excess Cash. No Borrowing shall, after giving pro forma effect to
any intended use of proceeds in the ordinary course of business, be in an amount
that would trigger a mandatory prepayment under Section 5.2(c). Any Notice of
Borrowing delivered by the Borrower shall include a certification (a) as to the
intended use of proceeds from such Borrowing and (b) that the conditions set
forth in this Section 7(d) shall be satisfied (i) as of the date of such Notice
of Borrowing and (ii) after giving effect to the requested Borrowing.

(e) Availability Cap. From and after the Third Amendment Effective Date until
the first redetermination of the Borrowing Base that occurs after the Third
Amendment Effective Date, if the sum of the aggregate Total Exposures of all
Lenders on such day (after giving pro forma effect to any requested Borrowing)
would equal or exceed the Availability Cap, then the Administrative Agent shall
have received approval from the Required Lenders (in their sole and absolute
discretion) prior to the making of the applicable Loan (other than any Loan made
pursuant to Section 3.4(a)) or the issuance of the applicable Letter of Credit.
Any Notice of Borrowing delivered by the Borrower on a date on which this clause
(e) is applicable shall include a certification as to the applicable
Availability Cap in effect on the date of applicable Borrowing.”

 

7

- Third Amendment -



--------------------------------------------------------------------------------

(f) Section 9 is hereby amended by inserting the following new Section 9.19
immediately following the existing Section 9.18:

“Section 9.19. Third Amendment Hedge Covenant. (a) On or before the date that is
ten Business Days after the consummation of the Castex Acquisition, the Borrower
shall, or shall cause one or more of its Restricted Subsidiaries to, enter into
(as demonstrated by evidence reasonably satisfactory to the Administrative
Agent), one or more Hedge Transactions that are direct swaps (and not “collars”
or “three ways”) with approved counterparties for the purpose of mitigating
commodity price risk with respect to not less than 75% of the quarterly
reasonably anticipated projected production of natural gas from Proved Developed
Producing Reserves included in the Castex Acquisition Reserve Report for each
quarter during the period from the Third Amendment Effective Date to
December 31, 2022 at prices acceptable to the Administrative Agent; provided
that, for the avoidance of doubt, any volumes hedged after the Third Amendment
Effective Date with respect to the Proved Developed Producing Reserves included
in the Castex Acquisition Reserve Report will count towards the aforementioned
75% threshold. The Hedge Transactions entered into pursuant to this Section 9.19
shall be subject to Section 10.10, except that, as of the Third Amendment
Effective Date, 75% of the applicable production shall be hedged notwithstanding
the following three limitations in Section 10.10(a): the 90% overall limitation;
the 65% limitation with respect to production during the months of August
through October; or, with respect to Hedge Transactions in respect of Proposed
Acquisitions, the limitation that after giving effect to existing Hedge
Transactions and the effect of Hedge Transactions in respect of a Proposed
Acquisition, the notional volumes shall not exceed 90% of the Credit Parties’
existing projected production prior to the consummation of such Proposed
Acquisition.

(b) Not later than two Business Days after the tenth Business Day after the
consummation of the Castex Acquisition, the Borrower shall have delivered to the
Administrative Agent evidence, reasonably satisfactory to the Administrative
Agent, demonstrating that the Borrower and its Restricted Subsidiaries have
entered into Hedge Transactions satisfying this Section 9.19.”

(g) Section 10.10 is hereby amended as follows:

(i) Clause (d) of Section 10.10 is hereby amended by (1) inserting immediately
following the reference to “Section 10.10(a)” the following clause “or Hedge
Transactions required by Section 9.19” and (2) inserting immediately following
the phrase “most recent Reserve Report delivered pursuant to Section 9.14(a)”
the following parenthetical “(and, for purposes of the Hedge Transactions
entered into pursuant to Section 9.19, the “most recent Reserve Report” shall
refer to the Castex Acquisition Reserve Report)”, and

 

8

- Third Amendment -



--------------------------------------------------------------------------------

(ii) By inserting the following new clause (e) immediately following the
existing clause (d): “(e) Hedge Transactions required by Section 9.19.”

(h) Section 12.3 is hereby amended by deleting the phrase “enforceability or
sufficiency of this Agreement or any other Credit Document, or” and inserting in
place thereof the phrase “enforceability or sufficiency of this Agreement or any
other Credit Document (including, for the avoidance of doubt, in connection with
the Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf., or any other electronic means that reproduces an image
of an actual executed signature page), or”.

(i) Section 13.9 is hereby amended and restated in its entirety to provide as
follows:

“Section 13.9 Counterparts; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Credit Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Credit Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 13.2), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Credit Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Credit Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Credit Document
and/or any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing

 

9

- Third Amendment -



--------------------------------------------------------------------------------

herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Lender-Related Person for any
Liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any Liabilities arising as a result of the
failure of the Borrower and/or any Credit Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.”

 

10

- Third Amendment -



--------------------------------------------------------------------------------

(j) Section 13.24 is hereby amended and restated in its entirety to provide as
follows:

“Section 13.24 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down    and Conversion Powers of the applicable Resolution
Authority.”

(k) Exhibit B to the Credit Agreement is amended and restated in the form of
Annex I attached hereto.

SECTION 4. Representations and Warranties, Etc. To induce the Administrative
Agent, the Lenders and Issuing Banks to enter into this Agreement, the Borrower
and Holdings represent and warrant to the Administrative Agent, the Issuing
Banks and the Lenders that as of the Effective Date and as of the Incremental
Effective Date:

(a) each representation and warranty made by any Credit Party contained in the
Credit Agreement or in the other Credit Documents is true and correct in all
material respects (except for representations and warranties which are qualified
by a materiality qualifier, which shall be true and correct in all respects)
with the same effect as though

 

11

- Third Amendment -



--------------------------------------------------------------------------------

such representations and warranties had been made on and as of the Effective
Date, except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except for representations and
warranties which are qualified by a materiality qualifier, which shall be true
and correct in all respects) as of such earlier date;

(b) each Credit Party executing this Agreement has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Agreement;

(c) the Credit Agreement as amended hereby and each other Credit Document
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law); and

(d) no Default, Event of Default or Borrowing Base Deficiency exists under the
Credit Agreement or any of the other Credit Documents.

SECTION 5. Ratification; Reaffirmation of Security Documents.

(a) Each of Holdings, the Borrower and each other Credit Party hereby ratifies
and confirms, as of the Effective Date, (i) the covenants and agreements
contained in each Credit Document to which it is a party, including, in each
case, as such covenants and agreements may be modified by this Agreement and the
transactions contemplated thereby and (ii) all of the Obligations under the
Credit Agreement and the other Credit Documents.

(b) Each of Holdings, the Borrower and each other Credit Party (i) reaffirms the
terms of and its obligations (and the security interests granted by it) under
each Security Document (as modified hereby), and agrees that each such Security
Document (as modified hereby) will continue in full force and effect to secure
the Obligations as the same may be amended, supplemented, or otherwise modified
from time to time and (ii) acknowledges, represents, warrants and agrees that
the Liens and security interests granted by it pursuant to the Security
Documents (as modified hereby) are valid and subsisting and create a security
interest to secure the Obligations.

SECTION 6. Effectiveness. This Agreement shall become effective as of the
Effective Date on the first date on which each of the conditions set forth in
this Section 6 is satisfied:

(a) Agreement. The Administrative Agent shall have received executed
counterparts of this Agreement from Holdings, the Borrower, each other Credit
Party, the Administrative Agent and Lenders representing at least the Required
Lenders.

 

12

- Third Amendment -



--------------------------------------------------------------------------------

(b) Castex PSA. The Administrative Agent shall be reasonably satisfied that the
Castex PSA has been executed by the parties thereto and has become effective.

(c) Fees and Expenses. The Borrower shall have made payment of all fees and
expenses due and owing under this Agreement, the Credit Agreement and under any
separate fee letter agreement entered into by the parties.

SECTION 7. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts and any or all of the
counterparts may be executed by an Electronic Signature), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Credit Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Section 13.9 of the Credit Agreement (as
amended and restated hereby) is incorporated by reference herein.

SECTION 8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9. Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Borrower, the Guarantors, the Collateral Agent, the
Administrative Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

SECTION 10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under the Credit Agreement (including any Affiliate of each
Issuing Bank that issues any Letter of Credit).

SECTION 12. Miscellaneous. (a) On and after the effectiveness of this Agreement,
each reference in each Credit Document to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended, waived or otherwise
modified by this Agreement and (b) this Agreement is a Credit Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

(Remainder of Page Left Intentionally Blank)

 

 

13

- Third Amendment -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to Credit Agreement and Borrowing Base Redetermination Agreement
to be duly executed and delivered as of the Effective Date.

 

TALOS ENERGY INC., as Holdings By:  

/s/ Shannon E. Young III

Name: Shannon E. Young III Title: Executive Vice President and Chief Financial
Officer TALOS PRODUCTION INC., as the Borrower By:  

/s/ Shannon E. Young III

Name: Shannon E. Young III Title: Executive Vice President and Chief Financial
Officer

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

TALOS ERT LLC, TALOS ENERGY PHOENIX LLC, TALOS ENERGY OFFSHORE LLC, TALOS GULF
COAST LLC, TALOS GULF COAST OFFSHORE LLC, TALOS GULF COAST ONSHORE LLC, ANRP
(TALOS DC), LLC, CKB PETROLEUM, LLC, TALOS PETROLEUM LLC, STONE ENERGY HOLDING,
L.L.C., TALOS RESOURCES LLC, TALOS ARGO INC., TALOS ENERGY HOLDINGS LLC, TALOS
ENERGY LLC, TALOS ENERGY OPERATING COMPANY LLC, TALOS PRODUCTION FINANCE INC.,
TALOS ENERGY INTERNATIONAL LLC and TALOS OIL AND GAS LLC, TALOS EXPLORATION LLC,
TALOS THIRD COAST LLC, as Credit Parties By:  

/s/ Shannon E. Young III

Name: Shannon E. Young III Title: Executive Vice President and Chief Financial
Officer Talos International Holdings SCS, a limited partnership (société en
commandite simple), having its registered office address at 6, rue Eugène
Ruppert, L-2453 Luxembourg and registered with the RCS Luxembourg under number B
240.942 acting by its general partner, ANRP (Talos DC), LLC, itself represented
by: By:  

/s/ Shannon E. Young III

Name: Shannon E. Young III Title: Executive Vice President and Chief Financial
Officer

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender and the Swingline
Lender By:  

/s/ Michael Kamauf

Name: Michael Kamauf Title: Authorized Officer

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

BMO Harris Bank N.A. as a Lender

By:

 

/s/ Patrick Johnston

Name: Patrick Johnston Title: Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

Natixis, New York Branch, as a Lender

By:

 

/s/ Vikram Nath

Name: Vikram Nath

Title: Director

By:

 

/s/ Ajay Prakash

Name: Ajay Prakash

Title: Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch, as a Lender By:  

/s/ Brian MacFarlane

Name: Brian MacFarlane Title: Authorized Signatory

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

Capital One, National Association, as a Lender By:  

/s/ Christopher Kuna

Name: Christopher Kuna Title: Senior Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

Citibank, N.A. as a Lender By:  

/s/ Phil Ballard

Name: Phil Ballard Title: Vice President

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Nupur Kumar

Name: Nupur Kumar Title: Authorized Signatory By:  

/s/ Andrew Griffin

Name: Andrew Griffin Title: Authorized Signatory

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ George E. McKean

Name: George E. McKean Title: Senior Vice President

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Edward Sacks

Name: Edward Sacks Title: Authorized Signatory

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

Societe Generale as a Lender By:  

/s/ Max Sonnonstine

Name: Max Sonnonstine Title: Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

ING CAPITAL, LLC, as a Lender By:  

/s/ Lauren Gutterman

Name: Lauren Gutterman Title: Vice President By:  

/s/ Juli Bieser

Name: Juli Bieser Title: Managing Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Kelly L. Elmore III

Name: Kelly L. Elmore III Title: Managing Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Darlene Arias

Name: Darlene Arias Title: Director By:  

/s/ Anthony Joseph

Name: Anthony Joseph Title: Associate Director

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

GOLDMAN SACHS BANKS USA, as a Lender By:  

/s/ Jamie Minieri

Name: Jamie Minieri Title: Authorized Signatory

 

Signature Page

- Third Amendment -



--------------------------------------------------------------------------------

Annex I to Third Amendment

Amended and Restated

Form of Notice of Borrowing

(Exhibit B to Credit Agreement)

(attached hereto)

 

Annex I

- Third Amendment -



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AGREEMENT

FORM OF

NOTICE OF BORROWING

JPMORGAN CHASE BANK, N.A.

712 Main Street

Houston, Texas 77002

Attention: Michael Kamauf

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 10, 2018, among Talos
Energy Inc., a Delaware corporation, Talos Production LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and
Swingline Lender, JPMORGAN CHASE BANK, N.A., NATIXIS, NEW YORK BRANCH, THE
TORONTO-DOMINION BANK, NEW YORK BRANCH, as Issuing Banks, and the other Persons
from time to time party thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.3 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

  (A)

The aggregate principal amount of Borrowing:
                                    

 

  (B)

The date of Borrowing1 (which is a Business Day):                             

 

  (C)

The type of Borrowing:2                         

 

  (D)

Interest Period (if LIBOR Borrowing):3                         

 

 

1 

Date of Notice of Borrowing: To be submitted (A) prior to 1:00 p.m. (New York
City time) at least three (3) Business Days prior to each Borrowing of Loans if
such Loans are to be initially LIBOR Loans; (B) prior to 11:00 a.m. (New York
City time) on the date of each Borrowing of Loans that are to be ABR Loans; or
(C) prior to 1:00 p.m. (New York City time) on the date of each Borrowing of
Loans that are to be Swingline Loans.

2 

Specify a LIBOR Borrowing, an ABR Borrowing or Swingline Borrowing.

3 

The Interest Period applicable to a LIBOR Borrowing shall be subject to the
definition of “Interest Period” in the Credit Agreement. If no Interest Period
is selected, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.

 

Annex I

Exhibit B to Credit Agreement – Page 1

- Third Amendment -



--------------------------------------------------------------------------------

  (E)

The location and number of the Account to which funds are to be disbursed:
                            

The Borrower hereby certifies pursuant to Section 7(d) of the Credit Agreement:

 

  (1)

the following accurately describes the intended use of proceeds from such
Borrowing:                         

 

  (2)

the conditions set forth in this Section 7(d) of the Credit Agreement shall be
satisfied (i) as of the date of such Notice of Borrowing and (ii) after giving
effect to the requested Borrowing.

The Borrower hereby certifies4 pursuant to Section 7(e) of the Credit Agreement
the Third Amendment Availability Cap in effect on the date of this Borrowing is:
                    .

 

 

4 

The certifications required by Section 7(e) are required from the Third
Amendment Effective Date until later of (i) the Third Amendment Acquisition
Outside Date and (ii) the first redetermination of the Borrowing Base following
the Third Amendment Effective Date.

 

Annex I

Exhibit B to Credit Agreement – Page 2

- Third Amendment -



--------------------------------------------------------------------------------

TALOS PRODUCTION LLC By:  

 

  Name:   Title:

 

Annex I

Exhibit B to Credit Agreement – Page 3

- Third Amendment -